Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION
This action is responsive to the application filed on 10/20/2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,031,220 B2 [application No.11/840,819], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,079,862 B2 [application No.14/708,712], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other.
The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,812,538 B2 [application No.16/134,629], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other.
The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Mussman et al. Pub.  No (US 2002/0159440 A1) in view of Synnestvedt et al. Patent No. (US 7,284,058 B1).

Regarding claim 1, Mussman teaches a method, comprising: 
interrogating, by a carrier gateway server (Inbound gateway 5020 receives a call setup message [0041-42] FIG.6), a database with a dialed number (screening database 5040/5050 contains the dialed numbers [0038-39] FIG.5), the database including a direct inward dial number (the screening database 5040/5050 contains the direct inbound call number to the particular called number via direct inward dialing (DID) [0026] [0038-39]); 
routing, by the carrier gateway server, a call to the enterprise network in response to determining the dialed number matches the direct inward dial number or routing the (inbound gateway 5020 receiving the message checks the database and decides whether the inbound call to the particular called number (DID) is to be allowed into the network; whether the called number should be translated into a different called number; and whether a routing index should be included in the called number to indicate the destination of the call [0038-45] [0049-51] FIG.3).
Mussman does not explicitly teach,
creating, by the carrier gateway server, a call setup message addressed to an enterprise network with the dialed number.
Synnestvedt teaches creating, by the carrier gateway server, a call setup message addressed to an enterprise network with the dialed number (Synnestvedt: a method for a network device to route calls using policy considerations (col.1, lines 54-64) when a call comes into a network, the network check if it has enough capacity to handle the call, upon receipt of the acceptance, the network hands the call control over col.2, lines 57-col.3, lines 24; FIG.4).  
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Mussman by the teaching of Synnestvedt to create a call setup message addressed to the enterprise network with the dialed number in order to protect terminating traffic against switch failures in the nodes of a network as a call is routed (Synnestvedt: col.1, lines 36-40). 

claim 3, Mussman teaches the method of claim 1, further comprising: transmitting the call setup message to a session border controller (An incoming call is initiated through inbound gateway 5020 to an Inbound gatekeeper 5030 that provides pre-call and call-level control services [0034-35] FIG.6).    

Regarding claim 4, Mussman teaches the method of claim 3, wherein the session border controller routes the call setup message to the enterprise network (the call may be completed through an appropriate outbound gateway 5070 using outbound gatekeeper 5060 to any other communication device including but not limited to a telephone, a cellular phone, a personal digital assistant (PDA), a computer, and/or a videoconferencing unit [0034-35] FIG.6).    

Regarding claim 5, Mussman teaches the method of claim 1, wherein the routing the call to the enterprise network further comprises: routing the call to a private branch exchange deployed in the enterprise network (the call may be completed through an appropriate outbound gateway 5070 using outbound gatekeeper 5060 to any other communication device including but not limited to a telephone, a cellular phone, a personal digital assistant (PDA), a computer, and/or a videoconferencing unit [0034-35] FIG.6).    

Regarding claim 6, Mussman teaches the method of claim 1, wherein the receiving the direct inward dial number further comprises: receiving the direct inward dial number from an enterprise gateway server deployed in the enterprise network (a caller dialing from terminal 3010 may have a call routed across PSTN 3020 to private branch exchange (PBX) 3030 [0027]).    

Regarding claim 7, Mussman teaches the method of claim 1, further comprising: determining, prior to routing the call to the enterprise network, a carrier network has sufficient capacity for routing the call (the inbound screening database does not place a limit in network scaling, additional databases may be added [0046-48], see VoIP in FIG.10).    

Regarding claim 8, Mussman teaches the method of claim 1, further comprising: interrogating the database with a second dialed number in response to receipt of a second call setup that includes the second dialed number (interrogating the database with a second dialed number [0026-29] FIG.4); and routing the call to the enterprise network by the public switched telephone network in response to determining the second dialed number does not match any direct inward dial number maintained in the database (routing the call to the enterprise network based on the decision [0026-31] FIG.4).

Claims 9, 11-16 are related to the same limitation set for hereinabove in claims 1-8, where the difference used is the limitations presented in a “computer readable storage medium” and the wordings of the claims were interchanged within the claim itself and some of the claims were presented as a combination of two or more previously presented claims.  Adding these phrases to the claims and interchanging the wording did Therefore these claims were rejected for similar reasons as stated above.   

Regarding claim 18, Mussman teaches the system of claim 17, wherein the carrier network comprises a communications network including: a Global System for Mobile communications network, an IS-41 or ANSI-41-compliant network, a WiMAX-compliant network, an IP Multimedia Subsystem-compliant network, a multimedia domain-compliant network, a Digital-Advanced Mobile Phone System, and a Universal Mobile Telephone System  (calls may be routed through any communications network including, but not limited to, a CLEC (such as CLEC 5010), a local area network (LAN), a wide area network (WAN), a wireless network, a cellular network, a public switched telephone network (PSTN), and/or a cable network [0033-34] FIG.1).  

Claims 17, 19-20 are related to the same limitation set for hereinabove, where the difference used is the limitations presented in a “system” and the wordings of the claims were interchanged within the claim itself and some of the claims were presented as a combination of two or more previously presented claims.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Claim 2 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Mussman et al. in view of Synnestvedt et al. in view of Sin et al. Pub.  No (US 2007/0121884 A1). 

Regarding claim 2, the modified Mussman teaches the method of claim 1 but does not explicitly teach further comprising: publishing the direct inward dial number as part of a record in the database in association with a domain of the enterprise network.  
Sin teaches publishing the direct inward dial number as part of a record in the database in association with a domain of the enterprise network.   (Sin: a PSTN gateway transmits a SIP INVITE request to a primary SIP URL. This INVITE request may be formatted as DID@itsp1.com [0025-28]).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Mussman by the teaching of Sin to publish the direct inward dial number as part of a record in the database in association with a domain

Claim 10 is related to the same limitation set for hereinabove in claim 2, where the difference used is the limitations presented in a “computer readable storage medium” and the wordings of the claim was interchanged within the claim itself and some of the limitations were presented as a combination of two or more previously presented limitations, interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472